Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, inter alia, the drawings do not comply with 37 CFR 1.84.  For example, 37 CFR 1.84(p)(4) states: “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.”  (Emphases added).  However, e.g., the same reference character “12” is used to designate different parts such as the rod bearing journal of the prior art and the rod bearing journal of the claimed invention as seen in FIGS. 1-2, and Pub. No. US 20220333636 (Pub.’636) of this application at ¶ 21 et seq.  Applicant is respectfully suggested to change to, e.g., 12 and 12’ in order to distinguish the prior art and the invention. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
2.	The disclosure is objected to because of the informalities such as listed below:
	a. 	The specification should be arranged in the order set forth above.  For example, the description of prior art (FIG. 1) should be arranged in the Description of Related Art (or Description of Prior Art), not in the Detail Description of the Preferred Embodiments;
	b. 	The Brief Description of the Drawings should describe the section lines upon which the cross sectional views such as FIGS. 4-6 are taken.  Please see MPEP § 601.08(f) and 37 CFR 1.84(h)(3); and/or 
	c. 	Each part of the claimed invention such as “mating posts” and “slots” in claims 8 and 14 should have been designated by a reference character (Pub.’636 ¶ 10). Please see MPEP §§ 608.01(o) and (g).
	Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	It is unclear whether the terms that appear at least twice such as “a funnel port,” “a leading face,” and “an outlet port” in claim 6/1 or 12/9 refer to the same or different things.  Please see double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.
b.	It is unclear whether a confusing variety of terms such as “a pair of funnel ports” and “a funnel port” in claim 12/9 refer to the same or different things.  Please see double inclusion in MPEP §§ 2173.05(o) and 608.01(o) (The use of a confusing variety of terms for the same thing should not be permitted.). Applicant is respectfully suggested to identify each claimed element with reference to the drawings.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al.’470 (DE 102007025470 A1) in view of Ishizaka et al. (US 20080257319).
Claim 1
Andreas’470 teaches a crankshaft (1, Translation (Tr.) abstract) for an engine having a rod bearing journal (4, FIG. 1; or 22, 25, FIG. 2; Tr. pp. 3-5) radially offset from an axis of rotation (9) of the crankshaft, comprising:
a (supply) port (34, 35, 13, FIG. 2; Tr. Reference Signs List) on a leading face of the rod bearing journal (22, 25) relative to a direction of rotation (Tr. pp. 3-5);
an internal passageway (at 19 in FIG. 1; or at 10, 31, 37 in FIG. 2) parallel to the axis of rotation (19) within the rod bearing journal (4; 22, 25), wherein the internal passageway (at 19  or 10, 31, 37) is in fluid communication with the port (34, 35, 13); and
an outlet port/drain hole (14, 15 in FIG. 1; or 33, 39 in FIG. 2) in the rod bearing journal (4, 22, 25) in fluid communication with the internal passageway (at 19, 10, 31, 37).
As noted, Andreas’470’s crankshaft is rotated or reciprocated backwardly and forwardly.  Thus, applying a broadest reasonable interpretation (BRI) during examination (MPEP § 2111 et seq.), a face (at 34, 35 or 13 in FIG. 2) of Andreas’470’s rod bearing journal (22, 25) is interpretable as “a leading face” due to the reciprocating motion of the crankshaft and in the context of, e.g., Applicant’s FIG. 7.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP 2111.01.  
In summary, Andreas’470 teaches the invention substantially as claimed.  Tr. claims 1-7.
However, Andreas’470 does not explicitly teach the (supply) port being a funnel port.  
Ishizaka teaches the port (58, FIG. 8) being formed into a funnel shape so as to facilitate the oil/lubricant flowing down to the passage/chamber (45b/44b).  Ibid. ¶ 41.
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) of the application to change the shape of Andreas’470’s (supply) port to funnel shape since it would facilitate the oil/lubricant flowing down to Andreas’470’s internal passage/chamber as taught or suggested by Ishizaka. The change in shape of Andreas’470’s (supply) port would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also legal precedent regarding changes in shape in MPEP § 2144.04.
Claim 2
Andreas’470’s outlet port (e.g., 14, FIG. 1 or 13, FIG. 2) is oriented radially away from
 and perpendicular to the axis of rotation (9).
Claim 3
Andreas’470 teaches a second outlet port (e.g., 34, FIG. 2) in the rod bearing journal (22, FIG. 2) in fluid communication with the internal passageway (31), wherein the second outlet port (34) is oriented radially toward and perpendicular to the axis of rotation (9).
4.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas’470 in view of Ishizaka as applied to claim 1 above and further in view of Gonzalez et al. (WO 9713983A1).
Claim 4
When the PHOSITA changes the shape of Andreas’470’s (supply) port (34, 35, 13, FIG. 2) as taught or suggested by Ishizaka, Andreas’470’s rod bearing journal (22, 25, FIG. 2) comprises a crankpin (5, 6, 23, 24, 26, 27) fixed between two rod lobes (8) that extend radially away from the axis of rotation (9), wherein the supply/funnel port (34, 35, 13) is disposed on the leading face on one of the crank pin.  In summary, Andreas’470 and Ishizaka teach the invention substantially as claimed.  However, the funnel port of Andreas’470’s crankshaft modified by Ishizaka is disposed on one of the crank pin instead of the lobes.
Gonzalez teaches the port (C2 or C4) being disposed on the leading face on one of the rod lobes (e.g., B11, B33, B45, FIG. 1) in order to, inter alia, let the lubricating oil to pass from the journals (T2, T4) to the throw/crank pins (M1, M3, M4).  Tr. abstract, pp. 2-4.
It would have been obvious to the PHOSITA before the EFD of the application to rearrange the position of the funnel port of Andreas’470’s crankshaft modified by Ishida from one of the crank pin to one of the rod lobes since it would, inter alia, let the lubricating oil to pass from Andreas’470’s journals to Andreas’470’s crank pins as taught or suggested by Gonzalez.  The rearrangement of Andreas’470’s funnel port would have been a matter of design choice since shifting the position of Andreas’470’s funnel port would not have modified the operation of Andreas’470’s crankshaft.  See KSR and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch
would not have modified the operation of the device.) cited in MPEP § 2144.04.
Claim 5
Gonzalez further teaches a second port (C4) on the leading face on another (B45) of the rod lobes (B11, B33, B45) and in fluid communication with the internal passageway of the crankshaft (1).
5.	Claim 1 and claims 6-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Andreas’470 in view of Andreas’174 (DE 102008036174 A1).
	Claim 1
Andreas’470 teaches a crankshaft (1, Translation (Tr.) abstract) for an engine having a rod bearing journal (4, FIG. 1; or 22, 25, FIG. 2; Tr. pp. 3-5) radially offset from an axis of rotation (9) of the crankshaft, comprising:
a (supply) port (34, 35, 13, FIG. 2; Tr. Reference Signs List) on a leading face of the rod bearing journal (22, 25) relative to a direction of rotation (Tr. pp. 3-5);
an internal passageway (at 19 in FIG. 1; or at 10, 31, 37 in FIG. 2) parallel to the axis of rotation (19) within the rod bearing journal (4; 22, 25), wherein the internal passageway (at 19  or 10, 31, 37) is in fluid communication with the port (34, 35, 13); and
an outlet port/drain hole (14, 15 in FIG. 1; or 33, 39 in FIG. 2) in the rod bearing journal (4, 22, 25) in fluid communication with the internal passageway (at 19, 10, 31, 37).
In summary, Andreas’470 teaches the invention substantially as claimed. Tr. claims 1-7.
However, Andreas’470 does not explicitly teach the (supply) port being a funnel port.  
Andreas’174 teaches the funnel port (14 or 21, FIGS. 1-2) in order to be in fluid communication with an internal passageway (9, 10).  Ibid. Tr. p. 3 et seq.  As noted, the plain meaning (MPEP § 2111.01) of “funnel” is “a tube or pipe that is wide at the top and narrow at the bottom, used for guiding liquid or powder into a small opening” as seen in common dictionaries such as Microsoft Bing cited.  Here, Andreas’174’s port (14 or 21) is a tube or pipe that is wide at the top and narrow at the bottom used for guiding liquid (lubricating oil) into a small opening as seen in FIGS. 1-2.  Thus, applying the BRI, Andreas’174’s port (14 or 21) “reads on” the funnel port.  See also In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.) cited in MPEP § 2125.
It would have been obvious to the PHOSITA before the EFD of the application to change the shape of Andreas’470’s port to funnel shape since it would be in fluid communication with Andreas’470’ internal passageway for guiding the lubricating oil as taught or suggested by Andreas’174.  See KSR and legal precedent regarding changes in shape in MPEP § 2144.04.
Claim 6
Andreas’470 teaches the invention substantially as claimed.  However, Andreas’470 does not teach each rod lobe and crankpin having a funnel port on a leading face, an internal passageway in the crankpin, and an outlet port, wherein each of the funnel port, internal passageway, and outlet port are in fluid communication within a single rod bearing journal.
Andreas’174 teaches each rod lobe (8) and crankpin (11) having a funnel port (21, FIG. 2) on a leading face, an internal passageway (9, FIGS. 1-3)  in the crankpin (11), and an outlet port (17, FIG. 1), wherein each of the funnel port (21), internal passageway (9), and outlet port (17, FIGS. 1 and 7) are in fluid communication within a single rod bearing journal (5, 8, FIG. 1) in
order to lubricate the crankshaft (1).  Tr. p. 1 and claims 1-8.
It would have been obvious to the PHOSITA before the EFD of the application to form
Andreas’470’s crankshaft having each rod lobe and crankpin having a funnel port on a leading face, an internal passageway in the crankpin, and an outlet port, wherein each of the funnel port, internal passageway, and outlet port are in fluid communication within a single rod bearing journal since it would lubricate Andreas’470’s crankshaft as taught or suggested by Andreas’174. 
Claim 7 
Andreas’470’s crankshaft is a one-piece assembly (monolithic crankshaft, Tr. abstract).  In addition, regarding the process of “molding,” please note that the determination of patentability is based on the product itself, not by its method of production.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir. 2006), and MPEP § 2113. 
Indication of Allowable Subject Matter
1.	Claims 9-11 are allowed.
2.	Claims 8 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (a)	Yanus (US 20180347620) teaches a funnel port (504, FIG. 5).  Ibid. abstract; (b) Atkin (GB 2187817 A) teaches a funnel port (15, 16).  Ibid. abstract; and (c) Bramberger (DE 102015115669 A1) teaches a funnel port (41) and an internal passageway parallel to the axis of rotation (10).  Tr. abstract.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached from Monday – Friday, 9:00 AM ET-5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/Primary Examiner, Art Unit 3656